DETAILED ACTION
This Office Action is in response to Application filed June 17, 2019.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election without traverse of Group I, claims 1 and 2, in the reply filed on January 5, 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a film thickness of “400 µm or more” up to a certain upper limit of the film thickness, does not reasonably provide enablement for any film thickness of “400 µm or more” in its entirety, which can be, for example, 1 cm or 1 m.  The specification does not enable any person skilled in the art to make the invention commensurate in scope with these claims.  (a) Applicants originally disclosed in paragraph [0079] of current application that “As described in the following Examples, in a case where a group III nitride semiconductor is epitaxially grown over a semipolar and Ga-polar growth plane, the crystallinity thereof deteriorates as the thickness of the group III nitride semiconductor layer increases”, that “as a result, as the thickness of the group III nitride semiconductor layer increases, the half width of XRC increases, and that “For this reason, in a case where the growth plane is semipolar and Ga-polar, it is difficult to manufacture a group III nitride semiconductor layer having good crystallinity and a thick film.”  (b) In addition, Applicants originally disclosed in paragraph [0080] of current application that “On the other hand, as shown in Examples below, in a case where a group III nitride semiconductor is epitaxially grown over a semipolar and N-polar growth plane, the crystallinity hardly changes even when the thickness of the group III nitride semiconductor layer increases”, and that “In the case of the present embodiment in which the group III nitride semiconductor is epitaxially grown over a semipolar and N-polar growth plane, it is possible to manufacture a thick-film (1 μm or more) group III nitride semiconductor layer 23 as described above in which the crystallinity is good, as described above (the X-ray Rocking Curve (XRC) half width obtained by measuring X-rays incident in parallel with the projection axis of the c axis of the group III nitride semiconductor crystal is 500 arcsec or less).”  (c) However, Applicants did not originally disclose how to enable one of ordinary skill in the art to achieve the claimed difference in half width of an XRC between the first and second surfaces when the film thickness is “400 µm or more” in its entire range, which can be, for example, 1 cm or 1 .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is not clear what the “half width of an X-ray Rocking Curve (XRC)” recited on lines 9-10 refers to, because (a) for example, in Fig. 4 of Kucharski et al. (“Non-polar and semi-polar ammonothermal GaN substrates,” Semiconductor Science & Technology 27 (2012) 024007), this “half width of an X-ray Rocking Curve (XRC)” appears to suggest the half the width of the bottommost part of the plot, which can be very large, if not infinite, (b) in addition, while the full width at half maximum shown in Fig. 4 of Kucharski et al. is 17 arcsec and 21 arcsec, the half width of the XRCs would be greater than 40 arcsec, and (c) therefore, there appear to be more than one definitions of “half width of an X-ray Rocking Curve (XRC)”, and it is not clear which definition it should be.  Claim 2 depends on claim 1, and therefore, claim 2 is also indefinite.

Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the surface orientations of the semipolar planes recited on line 8 of claim 1, because (a) Applicants originally disclosed in paragraph [0079] of current application that “As described in the following Examples, in a case where a group III nitride semiconductor is epitaxially grown over a semipolar and Ga-polar growth plane, the crystallinity thereof deteriorates as the thickness of the group III nitride semiconductor layer increases”, that “as a result, as the thickness of the group III nitride semiconductor layer increases, the half width of XRC increases, and that “For this reason, in a case where the growth plane is semipolar and Ga-polar, it is difficult to manufacture a group III nitride semiconductor layer having good crystallinity and a thick film”, (b) Applicants further originally disclosed in paragraph [0080] of current application that “On the other hand, as shown in Examples below, in a case where a group III nitride semiconductor is epitaxially grown over a semipolar and N-polar growth plane, the crystallinity hardly 23 as described above in which the crystallinity is good, as described above (the X-ray Rocking Curve (XRC) half width obtained by measuring X-rays incident in parallel with the projection axis of the c axis of the group III nitride semiconductor crystal is 500 arcsec or less)”, and (c) therefore, the surface orientations of the semipolar planes are critical and essential to the practice of the claimed invention according to Applicants’ original disclosure.  Claim 2 depends on claim 1, and therefore, claim 2 is also indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Kucharski et al. (“Non-polar and semi-polar ammonothermal GaN substrates,” Semiconductor Science & Technology 27 (2012) 024007)
Regarding claim 1, Kucharski et al. disclose a group III nitride semiconductor substrate (Title) comprising: a group III nitride semiconductor crystal, wherein exposed first and second main surfaces of the group III nitride semiconductor substrate, having a front and rear relationship, are both semipolar planes ((20.1)-plane in Fig. 4).
Kucharski et al. differ from the claimed invention by not showing that the group III nitride semiconductor substrate has a film thickness of 400 µm or more, and a difference in half width of an X-ray Rocking Curve (XRC) between the first and second main surfaces, in which X-rays incident to each surface in parallel with a projection axis of a c-axis of the group III nitride semiconductor crystal are measured, is 100 arcsec or less.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the polished semi-polar GaN substrate (3. Polishing results of non-polar and semi-polar ammonothermal GaN substrates) disclosed by Kucharski et al. can have the claimed thickness, because (a) a GaN substrate employed for a semiconductor device manufacturing has been commonly as thick as or thicker than 400 µm to provide a strong and sturdy foundation for the semiconductor devices, and (b) the claim is prima facie obvious without showing that the claimed range of the thickness achieves unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a difference in half width of an X-ray Rocking Curve (XRC) between the first and second main surfaces, in which X-rays incident to each surface in parallel with a projection axis of a c-axis of the group III nitride semiconductor crystal are measured, is 100 arcsec or less, because (a) the bottom surface or rear surface of the semi-polar GaN substrate can also be polished as the top surface of the semi-polar GaN substrate has been polished to form a mirror polished bottom or rear surface since forming a mirror surface on both surfaces of a semiconductor substrate has been well-known to be able to form semiconductor devices on both sides of the mirror polished semiconductor substrate, and (b) when both surfaces are mirror polished, a difference in half width of an X-ray Rocking Curve (XRC) between the first and second main surfaces, in which X-rays incident to each surface in parallel with a projection axis of a c-axis of the group III nitride semiconductor crystal are measured, would be 100 arcsec or less since the half widths shown in Fig. 4 of Kucharski et al. are less than 100 arcsec whatever the definition of the “half width of an X-ray Rocking Curve (XRC)” is.
Regarding claim 2, Kucharski et al. further disclose that for both the half widths of the first and second main surfaces, the half widths of the X-ray Rocking Curve (XRC), in which X-rays incident in parallel with the projection .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jang (US 8,390,018)
Ma et al., “Orientation dependence of polarized Raman spectroscopy for nonpolar, semi-polar, and polar bulk GaN substrates,” APPLIED PHYSICS LETTERS 100 (2012) 011909.
Fujito et al., “Development of Bulk GaN Crystals and Nonpolar/Semipolar Substrates by HVPE,” MRS BULLETIN 34 (2009) pp. 313-317.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620. The examiner can normally be reached 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For 



/J. K./Primary Examiner, Art Unit 2815                                 /JAY C KIM/                                                                                 Primary Examiner, Art Unit 2815                                                                                                                                                                                                                                                           March 18, 2022